People ex rel. Gauthier v Brann (2020 NY Slip Op 07212)





People ex rel. Gauthier v Brann


2020 NY Slip Op 07212


Decided on December 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2020-08719

[*1]The People of the State of New York, ex rel. Samuel A. Gauthier, on behalf of Diandre McNeill, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Samuel A. Gauthier pro se of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Thomas B. Litsky, Morrie I. Kleinbart, and Alexander Fumelli of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Diandre McNeill upon his own recognizance or, in the alternative, to set reasonable bail upon Richmond County Docket No. CR-003729-20RI.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., MILLER, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court